Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 16, 2020

The Court of Appeals hereby passes the following order:

A20A1427. RICARDO JERMAINE CARLYLE v. THE STATE.

      In 2009, Ricardo Jermaine Carlyle plead guilty to cocaine possession, and he
was sentenced as a recidivist to 30 years with 20 years to serve in prison and 10 years
to serve on probation. Years later, Carlyle filed a motion to vacate a void sentence,
arguing that two of his prior felony sentences were entered on the same day and
should be considered a single conviction for recidivist purposes.1 The trial court
denied the motion, and Carlyle appeals.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
if it imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610,
611 (1) (409 SE2d 517) (1991). “Motions to vacate a void sentence generally are
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013). A challenge to the factual predicates underlying the prior conviction used in


      1
        “Where a defendant is charged for separate crimes, arising out of separate
incidents, and is sentenced for each crime in a separate order, those offenses are not
considered consolidated[.]” See Becoats v. State, 318 Ga. App. 262, 264 (2) (733
SE2d 795) (2012).
recidivist sentencing does not constitute a valid void sentence argument. See id.;
Kimbrough v. State, 325 Ga. App. 519, 522 (1) (754 SE2d 109) (2014).
      Here, Carlyle seeks to challenge the validity of his prior convictions. Because
this is not a colorable void-sentence argument, this appeal is hereby DISMISSED for
lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/16/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.